Citation Nr: 1234990	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1968 to March 1970.  He died in March 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Board notes that the appellant requested a hearing before a Veterans Law Judge sitting at the RO.  Before a hearing date could be scheduled, in a memorandum dated September 4, 2012, the appellant's representative withdrew the hearing request.  See 38 C.F.R. § 20.702(e) (2011).  

The issue of whether the appellant is entitled to reimbursement for payment of medical expenses for the Veteran has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  (It is not clear whether such a claim was meant to be a report of medical expenses for 2006 for the purpose of establishing the amount of pension payable to the Veteran.  This should be clarified.)


REMAND

The law governing claims for accrued benefits provides that, upon the death of a veteran, periodic monetary benefits authorized under laws administered by VA to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain named beneficiaries, ordinarily a veteran's spouse, children or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(1)(i).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011).  

While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  

A brief historical overview reflects that the Veteran was granted entitlement to nonservice-connected disability pension benefits in November 1994.  The amount of the pension award was amended several times prior to his death.  

In August 2006, the RO took the Veteran's statement of his residence in a nursing home as a request for additional special monthly pension benefits based on the need for the regular aid and attendance of another person.  In an August 2006 letter, the RO informed the Veteran that they needed additional information before they could complete his claim.  Specifically, they asked the Veteran to report the total amount of medical expenses he paid for himself, his spouse and his children, as well as the medical expenses paid for any relatives he supported or who lived with him from the period August 18, 2006 through December 31, 2006.  The RO also asked that the Veteran report any premiums paid for health, sickness and hospital insurance, as well as any nursing home expenses he paid.  The RO asked that the Veteran send this evidence as soon as possible, and preferably within 60 days.  In a November 2006 letter, the RO noted that the Veteran never submitted the requested information.  The RO denied special monthly pension benefits based on the need for aid and attendance.  The November 2006 letter informed the Veteran that he had one year from the date of the letter to appeal this decision.  

The Veteran died in March 2007.  His certificate of death reflects that he died as a result of cardiopulmonary arrest, pneumonia and end stage chronic obstructive pulmonary disease.  In July 2007, the appellant submitted a VA Form 21-543, Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued benefits by a Surviving Spouse or Child.  In the August 2007 rating action, the RO granted the appellant's claim for death pension benefits, effective April 1, 2007, and denied her claims for service-connected death benefits as well as accrued benefits.  

The appellant thereafter submitted her notice of disagreement (NOD) and specifically disagreed with the decision denying her claim for accrued benefits.  The appellant further indicated that she was entitled to reimbursement for any and all medical expenses incurred as a result of the Veteran's illness in 2006 and in January and February 2007.  In a January 2009 Statement of the Case (SOC), the RO concluded that there were no claims pending at the time of the Veteran's death.

In the case at hand, the RO appears to have summarily rejected the appellant's accrued benefits claim because, as stated in the January 2009 SOC, "there was no claim pending at the time of the veteran's death."  As such, the RO did not consider the merits of any claim.  However, in reviewing the evidence of record, the Board finds that the Veteran did in fact have a claim pending at the time of his death.  A deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one-year period for filing a NOD.  A claimant who files an accrued benefits claim before the expiration of that one-year window has a valid accrued benefits claim.  

As discussed above, the RO issued a decision denying the Veteran's claim for special monthly pension benefits in November 2006.  As such, the one-year period to submit a NOD with this decision had not yet expired when the Veteran died in March 2007.  Consequently, there was no finally adjudicated claim.  See 38 C.F.R. § 3.160 (c) (2011).  The appellant submitted her claim for accrued benefits in July 2007, within the one-year period.  As her accrued benefits claim was filed before the expiration of the appeal period following the November 2006 rating decision, her claim for accrued benefits should be considered on the merits.  See Taylor v. Nicholson, 21 Vet. App. 126 (2007) (where a veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the veteran's death; in other words, the claim addressed in the rating decision that precedes the veteran's death by less than a year is not a finally adjudicated claim).  As such, the Board finds that the decision in Taylor controls in this case.  On remand, the AOJ must consider the issue addressed in the November 2006 rating decision as pending and address it on the merits.  

Additionally, the Board notes that the appellant has not been provided with adequate notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to the criteria necessary to substantiate her claim for entitlement to accrued benefits.  Although an accrued benefits claim must be based on the evidence of record at the time of the Veteran's death, VA still has an obligation to inform the claimant of what is necessary in order for her claim to be granted.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Thus, on remand, the appellant should also be provided with appropriate VCAA notice with respect to her claim for entitlement to special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice with respect to the appellant's claim for entitlement to special monthly pension benefits based on the need for aid and attendance, for accrued benefits purposes.  Such notice should specifically apprise the claimant of the evidence and information necessary to substantiate her claim and inform her whether she or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  A copy of the notice letter should be included in the claims file.  

2.  After undertaking any other development deemed appropriate, re-adjudicate the claim for entitlement to special monthly pension benefits based on the need for aid and attendance, for accrued benefit purposes.  The merits of the claim should be addressed.  If the benefit sought is not granted, furnish the appellant with a supplemental statement of the case (SSOC) and afford her an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

